        Case 1:21-cv-00582-HBK Document 3 Filed 06/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CRYSTAL MARSHALL,                                Case No. 1:21-cv-00582-HBK
12                       Plaintiff,                    ORDER GRANTING MOTION TO
                                                       PROCEED IN FORMA PAUPERIS AND
13           v.                                        DIRECTING CLERK TO ISSUE
                                                       SCHEDULING ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,                                        (Doc. No. 2)
15
                         Defendant.
16

17

18

19

20          Pending before the Court is Plaintiff’s motion to proceed in forma pauperis under 28

21   U.S.C. § 1915 in this Social Security appeal. (Doc. No. 2). Plaintiff’s declarations in the motion

22   satisfies the requirements under § 1915 to proceed in forma pauperis. By separate order, this

23   Court will issue its Scheduling Order.

24          Accordingly, it is ORDERED:

25          1. Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is GRANTED.

26          2. The Clerk is directed to issue the Scheduling Order.

27          3. The Clerk is directed to issue summons and service shall proceed under the Court’s E-

28   Service program set forth in the Scheduling Order.
        Case 1:21-cv-00582-HBK Document 3 Filed 06/17/21 Page 2 of 2


 1   IT IS SO ORDERED.
 2

 3   Dated:   June 16, 2021
                                            HELENA M. BARCH-KUCHTA
 4                                          UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
